Order and judgment (one paper) of Supreme Court, New York County, entered on February 3, 1975, inter alia, confirming an arbitration award, unanimously modified, on the law, to the extent of deleting Items c and d of said award and, except as so modified, affirmed, without costs or disbursements. The parties hereto, prominent members of the Bar and of the American Academy of Matrimonial Lawyers (New York chapter) agreed to submit the issues embraced in a pending action between them as well as certain grievances asserted by each against the other to an arbitration board comprised of five members of the academy. The award, among other things, censured both Bernard R. Selkowe and Irving I. Erdheim as members of the Bar and as members of the academy. But, we find nothing in the record before us authorizing or empowering this privately chosen arbitration board to censure members of the academy; and the power to censure attorneys as members of the Bar is reserved to the Appellate Division of the Supreme Court in each department. (Judiciary Law, § 90.) However, in light of the serious charges of professional misconduct asserted, the clerk of the court is hereby directed to forward a copy of the record on appeal filed herein to the Grievance Committee of the Association of the Bar of the City of New York for such further action as it deems appropriate. Concur—Stevens, P. J., Murphy, Silverman, Capozzoli and Nunez, JJ.